Final order, entered on or about May 12, 1964, *834reducing assessments on petitioner’s real property known as the General Telephone Building at 730 Third Avenue, Manhattan, for tax years 1959-60 through 1963-64, unanimously reversed, on the law and the facts, and assessments reinstated and confirmed, with $50 costs and disbursements to respondent-appellant-respondent. The property under review is a 28-story, modern, air-conditioned office building; almost, if not completely rented, and located in an area of great potential. It represents • an over-all investment of over fourteen million dollars, a sum far exceeding the total assessment. It has, with some consistency, yielded a net return of approximately 9% on the assessed valuations. These facts are sufficient to preclude any reduction in the assessments. (Matter of Metropolitan Life Ins. Co. v. Tax Comm. of City of N. Y., 22 A D 2d 870, affd. 16 N Y 2d 935.) In the matter before us, the ease against reduction is rendered more cogent by the fact that in 1959, in a sale lease back transaction, wherein New York Life Insurance Company paid $14,377,000 for the property, $2,400,000 was allocated to land alone. Moreover, the sole testimony of petitioner’s expert is too slender a reed to support the conclusion of Special Term. The record, therefore, lacks substantial basis for a reduction of the assessments for the years in question. Settle order on notice. Concur —Botein, P. J., Stevens, Steuer, Capozzoli and MeGivern, JJ.